DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this continuation application filed on 01/06/20
Specification
The disclosure is objected to because of the following informalities: The “CROSS-REFERENCE TO RELATED APPLICATIONS” should be included at the beginning of the specification. Appropriate correction is required.
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiotani (US 8,298,492) in view of Arlemark (US 2015/0017059 A1).
Regarding claims 1 and 9; Shiotani discloses a system and a method (col.2, lines 40-49) for sanitizing a hot beverage maker with a water reservoir comprising:
A reservoir (Fig.1:4) sanitization system comprising:
A supply line (Fig.1:13) comprising a proximal end (unlabeled upper part of 13 as shown in Fig.1) coupled to the sanitization gas generator (Fig.1;15) and a distal end (unlabeled lower part of 13 as shown in Fig.1) configured to be disposed within an interior of the water reservoir (Fig.1:4); 
An exhaust system (Fig.3:19) configured to remove the sanitizing gas from the water reservoir;
Wherein when the distal end (unlabeled lower part of 13 as shown in Fig.1) is disposed within an interior of the water reservoir (Fig.1:4) and the system is in operation, the sanitization gas generator generates a sanitizing gas that flow into the interior of the water reservoir via the supply line;
of the supply line is disposed within the reservoir (Fig.1:4); 
Generating a sanitizing gas with the sanitization gas generator of a reservoir sanitization system (col.5, lines 66-67 through col.6, lines 1-5) comprising:
A supply line (Fig.1:13) comprising a proximal end (unlabeled upper part of 13 as shown in Fig.1) coupled to the gas generator (Fig.1;15) and a distal end (unlabeled lower part of 13 as shown in Fig.1); 
An exhaust system (Fig.3:19) configured to remove the sanitizing gas from the water reservoir;
Conveying the sanitizing gas into the interior of the reservoir (col.5, lines 15-67 through col.6, lines 1-67) via the supply line; and 

Shiotani et al. appears silent to disclose using an air pump. 
Arlemark discloses an ozone gas sanitizing unit (Fig.1) for generating ozone gas to disinfect spaces [0001], where the unit includes an air blower (Fig.1:16) in order to assist in the ozone treatment and the ozone removal processes [0090]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Arlemark air blower to Shiotani et al. system/method in order to assist in the ozone treatment and the ozone removal processes.
Regarding claim 2, Shiotani et al. discloses a desiccant, wherein the desiccant (Fig.2:17a and 17b) is configured to remove moisture from air in the water reservoir.
Regarding claim 3, Shiotani et al. discloses that the exhaust system further comprises a removable activated carbon filter (col.6, line 15).
Regarding claim 4, Shiotani et al. discloses that the exhaust system further comprises a removable magnesium oxide filter (col.5, lines 15-16 through col.6, lines 1-67).
Regarding claim 5, Shiotani et al. discloses a check valve (col.5, lines 15-67 through col.6, lines 1-67) coupled to the supply line.
Regarding claim 6, Shiotani et al. discloses a silicone adhesive on a surface of the reservoir sanitization system, wherein the adhesive (col.5, lines 15-16 through col.6, lines 1-67) is configured to affix the reservoir sanitization system to a surface of the water reservoir.
Regarding claim 8, Shiotani et al. discloses a display (col.5, lines 15-16 through col.6, lines 1-67).
Regarding claim 10, Shiotani et al. discloses fluidly coupling (col.5, lines 15-16 through col.6, lines 1-67) the reservoir sanitization system with the interior of the reservoir.

Regarding claim 12, Shiotani et al. discloses removing moisture from air in the interior of the reservoir with a desiccant (Fig.2:17a and 17b).
Regarding claim 13, Shiotani et al. discloses removing (Fig.2:17a and 17b) the sanitizing gas from the interior of the reservoir.
Regarding claim 14, Shiotani et al. discloses removing the sanitizing gas from the interior of the reservoir comprises removing the sanitizing gas with a removable activated carbon filter (col.6, line 15). 
Regarding claim 15, Shiotani et al. discloses removing the sanitizing gas from the interior of the reservoir comprises removing the sanitizing gas with a removable magnesium oxide filter (col.5, lines 15-16 through col.6, lines 1-67).
Regarding claim 16, Shiotani et al. discloses that the system further comprises a check valve (col.5, lines 15-16 through col.6, lines 1-67) coupled to the supply line.
Regarding claim 17, Shiotani et al. discloses coupling (col.5, lines 15-16 through col.6, lines 1-67) the reservoir sanitization system to the reservoir.
Regarding claim 18, Shiotani et al. discloses affixing (col.5, lines 15-16 through col.6, lines 1-67) the reservoir sanitization system to the reservoir with an adhesive.
Regarding claim 20 Shiotani et al. discloses that the system further comprises a display, and the method further comprises displaying (col.5, lines 15-16 through col.6, lines 1-67) sanitizing process information with said display.
Regarding claims 7 and 19, Shiotani et el. appears silent to disclose the use of an ozone sensor.
Arlemark discloses an ozone gas sanitizing unit (Fig.1) for generating ozone gas to disinfect spaces [0001], where the unit includes an ozone sensor (Fig.1:25) in order to provide an input to the PLC .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 20 of U.S. Patent No. 10,524,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 in this application and claims 1-6 and 20 of U.S. Patent No. 10,524,613 B2. Have the same scopes using similar terms.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798